Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Timmie Russell Locklear appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915(e)(2)(B) (2006). We have reviewed the record and find that this appeal is frivolous. Accordingly, we deny Locklear’s motion for appointment of counsel and dismiss the appeal for the reasons stated by the district court. Locklear v. Harrison, No. 5:08-ct-03132-H (E.D.N.C. March 11, 2009). We dispense with oral argument because the facts and legal con*718tentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.